*359MEMORANDUM AND ORDER
The defendant herein prosecuted his appeal to this Court from a conviction for Burglary Second Degree and Stealing, which judgment was affirmed by decision of this Court on February 27, 1978 and our mandate issued May 11, 1978. State v. Combs, Mo.App., 564 S.W.2d 328. In so doing, this Court followed the binding authority of State v. Duren, 556 S.W.2d 11 (Mo.banc 1977) which ruled the Missouri jury selection statutes as they pertained to the exclusion of women from jury service to be constitutional. The Missouri decision in Duren was thereafter held to be unconstitutional and void by the Supreme Court of the United States in the case of Billy Duren v. State of Missouri, 1979, 439 U.S. -, 99 S.Ct. 664, 58 L.Ed.2d 579.
This Court has received from the Supreme Court of the United States its mandate dated February 13, 1979 in the above entitled cause No. KCD 29,290, ordering that the judgment of this Court in this case be vacated and remanding the same for reconsideration by this Court in the light of Duren v. Missouri, supra, and directing this Court to take such proceedings herein in conformity with such opinion in Duren as will accord with right and justice and the Constitution and Laws of the United States.
It appears from the record in this case that the defendant, Clifford R. Combs, raised the constitutional question as to jury selection laws in Missouri pertaining to women, decided in Duren v. Missouri, by moving to quash the jury panel in his criminal trial at the earliest possible 'time and preserved the question throughout the criminal trial and appeal to this Court.
IT IS THEREFORE ORDERED, CONSIDERED AND ADJUDGED That our decision herein of February 27, 1978, and our mandate herein of May 11, 1978, be and the same are hereby withdrawn and this cause is remanded to the Circuit Court of Jackson County, Missouri.
IT IS FURTHER ORDERED That the defendant, Clifford R. Combs, be transported from his present place of confinement by the Department of Corrections of the State of Missouri to the Jackson County, Missouri jail at Kansas City, Missouri and be placed in the custody of the Department of Corrections of Jackson County, Missouri pending further proceedings in the court below.